Citation Nr: 1111521	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-26 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine



THE ISSUE

Entitlement to service connection for a neurological disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The appellant had active duty for training from February 8, 1974 to March 18, 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for service connection for a neurological disability, to include as secondary to gas exposure.  


FINDING OF FACT

A neurological disability was not present in service and has not been demonstrated at any time following the appellant's discharge from service.  


CONCLUSION OF LAW

A neurological disorder was not incurred in or aggravated by active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In a July 2006 letter, issued prior to the rating decision on appeal, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  This letter also advised the appellant of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, private medical records, and Social Security Administration records.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The appellant has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

Under the law, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The appellant asserts service connection is warranted for a neurological disorder.  He claims he has had problems since a gas mask drill in service.  For years he apparently was under the impression that he had been exposed to mustard gas in service.  It has been determined that any exposure to gas in service would have been tear gas.  In any event, he claims he has not been the same since the in-service experience.

The service treatment records disclose no complaints or findings concerning a neurological disability or any treatment following any gas exposure.  The appellant was seen in March 1974 for hyperventilation syndrome and "bad nerves".  The next day, it was noted he had had other appointments with mental hygiene.  

The appellant was afforded a VA psychiatric examination in September 2003.  He referred to an incident in service when he was at Ft. Dix in which he was given a gas mask.  He stated the trainees were asked to breathe inside a building where there was gas, and he became nervous, had possible convulsions and hyperventilation.  He claims he has never been the same since.

It is noted that service connection for a psychiatric disorder was denied by unappealed Board decision in June 2006.  The appellant's representative, in an informal presentation to the Board has challenged to findings of the 2003 examination and the competence of the examiner.  To the extent the representative and the appellant desire to attempt to reopen that claim, they should do so at the RO.  The 2003 examination is cited in this case for the recorded history.  The diagnoses are not herein pertinent so further review of the competency of the examiner is not needed to enter a decision in this case.

By letter dated July 2006, the RO advised the appellant of the type of evidence he needed to support his claim.  It was indicated that no evidence had been received in support of the claim.  Later that month, the appellant responded and indicated he had additional information or evidence to submit.  However, he has not provided any evidence. 

The fact remains there is no evidence of record that the appellant now has or has ever had a neurological disorder.  As noted above, there is nothing in the service treatment records suggesting a neurological disability.  There is no indication that he had any treatment following any tear gas exposure.  Since he was seen by the mental hygiene clinic in service, the references in the service treatment records to bad nerves are clearly related to psychiatric complaints, and not a neurological disorder.  He has submitted nothing since service to show treatment of any neurological disorder.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United States Court of Appeals for Veterans Claim noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  

Inasmuch as the most probative evidence fails to establish the appellant has a neurological disability, the preponderance of the evidence is against the claim and service connection is denied.   

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a neurological disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


